Cline, Judge:
These are appeals for reappraisement of certain, .earthenware, glassware, and marble statues imported from Italy on *304December 20 and December 30, 1946. The importer requested ap-praisement under section 498 (a) (5) of the Tariff Act of 1930 for the reason that the articles were gifts from her brother in Italy. Subsequent to appraisement, these appeals were filed.
When the cases were first called for trial the importer appeared and ■stated that the merchandise consisted of gifts to the family; that she Rad no invoices; and that she had no evidence other than the actual .articles. The cases were continued to the next docket to give her an ■opportunity to obtain proof of value.
When the cases were called again there was no appearance on the part of the ■ plaintiff. Counsel for the Government asked that her nonapp ear anee be noted and that the cases be marked submitted. It was so ordered.
An examination of the official record discloses nothing to disturb the values found by the appraiser, which are presumptively correct.
Therefore, I find the appraised values to be the proper dutiable values for the merchandise. Judgment will be rendered accordingly.